Citation Nr: 1423455	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  04-00 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an effective date prior to June 21, 2010, for the award of service connection for diabetic retinopathy.

4.  Entitlement to an effective date prior to February 10, 2006, for the award of service connection for peripheral neuropathy of the upper extremities.

5.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated 30 percent prior to September 6, 2012, and 50 percent as of September 6, 2012.

6.  Entitlement to an increased rating for diabetic retinopathy, rated 0 percent prior to May 7, 2012, and 40 percent as of May 7, 2012.

7.  Entitlement to a in increased rating for diabetes mellitus, rated 20 percent.

9.  Entitlement to an increased rating for right lower extremity peripheral neuropathy, rated 20 percent.

9.  Entitlement to an increased rating for left lower extremity peripheral neuropathy, rated 20 percent.

10.  Entitlement to an increased rating for right upper extremity peripheral neuropathy, rated 0 percent prior to May 7, 2012, and 20 percent as of May 7, 2012.

1  Entitlement to an increased rating for left upper extremity peripheral neuropathy, rated 0 percent prior to May 7, 2012, and 20 percent as of May 7, 2012.

12.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1967 to November 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for a skin rash, entitlement to an increased rating for PTSD, and entitlement to an increased rating for diabetes mellitus have previously been before the Board, most recently in July 2013, at which time the Board remanded the claims for additional development of the evidence.  With respect to the issues for increased ratings for PTSD and diabetes mellitus, the Board finds that there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

The issues of entitlement to service connection for a skin disability, service connection for sleep apnea, an increased rating for diabetic retinopathy, increased ratings for bilateral upper extremity peripheral neuropathy, and TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  On March 13, 2001, the Veteran filed a claim for service connection for diabetes mellitus.  Service connection for diabetes mellitus was granted by a September 2001 rating decision and the Veteran appealed the assigned rating for diabetes and that claim remains pending on appeal.

2.  An August 2013 rating decision granted service connection for diabetic retinopathy with an effective date of June 21, 2010.

3.  June 27, 2005, is the earliest date upon which it is factually ascertainable that the Veteran experienced an increase in symptomatology associated with diabetic retinopathy.

4.  An August 2013 rating decision granted service connection for peripheral neuropathy of the bilateral upper extremities, effective February 10, 2006.

5.  March 13, 2001, is the earliest date upon which it is factually ascertainable that the Veteran experienced an increase in symptomatology associated with peripheral neuropathy of the bilateral upper extremities.

6.  The weight of the probative evidence indicates that treatment of the Veteran's diabetes requires the use of insulin and the restriction of diet, but does not require restriction of activities.

7.  The weight of the probative evidence indicates that the symptoms associated with peripheral neuropathy of the bilateral lower extremities do not approximate moderately severe incomplete paralysis of the sciatic nerve or severe incomplete paralysis of the femoral nerve.

8.  The weight of the probative evidence indicates that the Veteran's PTSD is manifested by no more than occupational and social impairment with reduced reliability and productivity, due to such symptoms as disturbances of motivation and mood, and difficulty establishing effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of June 27, 2005, but not earlier, for the award of service connection for diabetic retinopathy have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2013).

2.  The criteria for an effective date of March 13, 2001, but not earlier, for the award of service connection for peripheral neuropathy of the upper extremities have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2013).

3.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).

4.  The criteria for a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8526 (2013).

5.  The criteria for a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8526 (2013).

6.  Prior to September 6, 2012, the criteria for a rating of 50 percent, but not greater, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013). 

7.  As of September 6, 2012, the criteria for a disability rating of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  With respect to the Veteran's claim for an increased rating for peripheral neuropathy of the bilateral lower extremities and a TDIU, correspondence dated August 2012 provided the Veteran with all required notice, and the Board notes that the Veteran has received a readjudication of the claim since that time.  With respect to the Veteran's claims of entitlement to an increased rating for diabetes, an increased rating for PTSD, an earlier effective date for the grant of service connection for diabetic retinopathy, and an earlier effective date for the grant of service connection for peripheral neuropathy of the bilateral upper extremities, those claims arise from the Veteran's disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the Board finds that the duty to notify has been satisfied, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The Veteran's service medical records, VA medical treatment records, private treatment records have been obtained, and records from the Social Security Administration (SSA) have been obtained, to the extent available.  

The Veteran has been provided with VA examinations addressing diabetes, peripheral neuropathy of the lower extremities, and PTSD.  With the exceptions that the Board discusses in further detail below, the VA examiners reviewed the Veteran's claim file, past medical history, recorded the Veteran's current complaints and history, conducted an appropriate evaluation, and provided an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The examination reports are therefore adequate for the purpose of making a decision on appeal.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran presented testimony before a Veterans Law Judge (VLJ) in June 2006, and a transcript of that hearing is of record.  In March 2014, the Board informed the Veteran that the VLJ who conducted his June 2006 hearing was no longer employed by the Board.  The March 2014 letter advised the Veteran that he had the option to testify at a hearing before another VLJ.  38 C.F.R. § 20.707, 20.717 (2013).  The Veteran indicated that he did not want to appear at another hearing.  Accordingly, the Board finds that all due process concerns have been satisfied. 38 C.F.R. § 3.103  (2013).  Accordingly, the Board will proceed to decision.

Earlier Effective Date

The Veteran claims that he is entitled to an effective date earlier than June 21, 2010, for service connection for diabetic retinopathy and an effective date earlier than February 10, 2006, for service connection for peripheral neuropathy of the bilateral upper extremities.  The Veteran has argued, for example in November 2013, that the date of award of service connection for diabetic retinopathy and peripheral neuropathy of the upper extremities should be awarded back to the date of the award of service connection for diabetes.  

An award based on a claim for an increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2002).  The effective date for an increased rating may be assigned on the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2013).

The law provides an exception to the general rule governing claims for increased ratings.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002).  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date when it is ascertainable that the increase occurred, as long as the claim for the increased rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2013); Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134-35 (1992); VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56704 (1998).

Thus, three possible effective dates may be assigned depending on the facts of the case.  If an increase in disability occurs after the claim is filed, the effective date is the date that the increase is shown to have occurred, the date entitlement arose.  38 C.F.R. § 3.400(o)(1) (2013).  If an increase in disability precedes the claim by a year or less, the effective date is the date that the increase is shown to have occurred and been factually ascertainable.  38 C.F.R. § 3.400(o)(2) (2013).  If an increase in disability precedes the claim by more than a year, the effective date is the date that the claim is received.  38 C.F.R. § 3.400(o)(2) (2013); Harper v. Brown, 10 Vet. App. 125 (1997).

Therefore, determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred or was factually ascertainable.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2013); Hazan v. Gober, 10 Vet. App. 511 (1992).  Therefore, the Board will first determine the date of receipt of the Veteran's claim.

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).  Any communication or action indicating an intent to apply for VA benefits and identifying the benefit sought from a claimant or representative may be considered an informal claim.  38 C.F.R. § 3.155(a) (2013).  VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3) (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2013).  However, VA is not required to anticipate any potential claim for a particular benefit when no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32 (1998); Talbert v. Brown, 7 Vet. App. 352 (1995).

The Veteran filed a claim of entitlement to service connection for diabetes on March 13, 2001.  A September 2001 rating decision granted service connection for diabetes and assigned a 20 percent rating, effective in July 2001.  A February 2002 rating decision assigned an earlier effective date of March 13, 2001, for service connection and the 20 percent rating.  The Veteran disagreed with that rating decision, and the appeal of the initial rating for diabetes ensued, has remained pending, and is being adjudicated in this Board decision.  The Veteran made a separate claim for service connection for diabetic retinopathy and peripheral neuropathy of the bilateral upper extremities on May 7, 2012.  An August 2013 rating decision granted service connection for those disabilities, and assigned an effective date of June 21, 2010, for the award of service connection for diabetic retinopathy and February 10, 2006, for the award of service connection for peripheral neuropathy of the bilateral upper extremities.  

The Board finds that the awards of separate ratings for diabetic retinopathy and peripheral neuropathy of the bilateral upper extremities arise from the Veteran's March 2001 claim seeking appropriate compensation for service-connected diabetes.  The rating criteria for diabetes direct that compensable complication of diabetes will be rated separately unless they are part of the criteria used to support the assignment of a 100 percent rating.  Noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).  Therefore, the Board views the assignment of separate ratings for diabetic retinopathy and peripheral neuropathy of the bilateral upper extremities as recognition of an increased or additional symptomatology of service-connected diabetes, the rating of which has remained on appeal before the Board since the Veteran's initially assigned rating was appealed.  The Board will therefore construe March 13, 2001 as the date of claim for diabetic retinopathy and upper extremity peripheral neuropathy.  

Accordingly, with a date of claim in March 2001 established, the Board will next address the date when the factually ascertainable increase in disability arose.  If an increase in disability occurs after the claim is filed, the effective date is the date that the increase is shown to have occurred, the date entitlement arose.  The RO found that date was June 21, 2010, for diabetic retinopathy and February 10, 2006, for peripheral neuropathy of the bilateral upper extremities.  The Board will evaluate whether earlier effective dates than those currently assigned are available to the Veteran.  

With respect to diabetic retinopathy, an October 2001 diabetes examination did not note any eye abnormalities associated with the Veteran's diabetes.  A June 27, 2005, VA optometry note diagnosed the Veteran with mild to moderate diabetic retinopathy and maculopathy.  The Board observes no evidence before that date demonstrates the presence of that complication of diabetes.  Furthermore, the record contains no complaints from the Veteran regarding his vision earlier than Jun 27, 2005.  Accordingly, the Board finds that the first factually ascertainable evidence of increase was on June 27, 2005, and therefore an earlier effective date of June 27, 2005, but not earlier, for the grant of service connection for diabetic retinopathy is warranted.  The preponderance of the evidence is against the assignment of any earlier effective date for service connection for diabetic retinopathy.

With respect to peripheral neuropathy of the bilateral upper extremities, the Veteran has claimed that symptoms associated with that disability have continued since the time of his March 13, 2001, claim of entitlement to service connection for diabetes.  The Board observes that an April 2001 VA treatment record diagnosed the Veteran with diabetic neuropathy.  While the Board find no earlier treatment record addressing diabetic neuropathy, the Board will resolve reasonable doubt in favor of the Veteran and assume that the symptomatology associated with the peripheral neuropathy of the bilateral upper extremities has continued since the date of claim on March 13, 2001.  Accordingly, an earlier effective date of March 13, 2001, but not earlier, for the grant of service connection for peripheral neuropathy of the bilateral upper extremities is warranted.  The preponderance of the evidence is against the assignment of any earlier effective date for service connection for peripheral neuropathy of the upper extremities.

Increased Ratings

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on factors such as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2013); Esteban v. Brown, 6 Vet. App. 259 (1994).  Pyramiding, rating the same manifestation of a disability under different diagnostic codes, is to be avoided when rating service-connected disabilities.  38 C.F.R. § 4.14 (2013).

Increased Rating for Diabetes

The Veteran contends that he is entitled to an initial rating in excess of 20 percent for diabetes mellitus.  Under the Diagnostic Code applicable to diabetes, a 20 percent disability rating applies to diabetes requiring insulin and restricted diet, or use of an oral hypoglycemic agent and a restricted diet.  A 40 percent disability rating applies to diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability rating applies to diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating applies to diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).

The rating criteria contained in Diagnostic Code 7913 are conjunctive.  The criteria for each higher disability rating include the criteria of each lower disability rating.  If any criterion is not met at any particular level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  Each higher rating requires the elements of the lower rating.  The 20 percent rating requires a restricted diet and insulin or oral hypoglycemic agent.  The 40 percent rating requires insulin, restricted diet, and regulation of activities;.  Accordingly, consideration of 38 C.F.R. § 4.7 is not required.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  The phrase regulation of activities means that a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2013); 61 Fed. Reg. 20,440, 20,446 (May 7, 1996).

The evidence of record, including VA examination reports and VA outpatient treatment records, shows that the Veteran has been prescribed insulin to maintain a satisfactory blood sugar level and that he has been placed on a restricted diet.  At issue in this case is whether the Veteran's diabetes requires regulation of activities.  In March 2010, the Board denied the Veteran's claim for an increased rating, finding that the Veteran's diabetes did not require regulation of activities.  In an August 2012 Memorandum Decision that vacated the Board's March 2010 decision, the United States Court of Appeals for Veterans Claims found that the Board provided an inadequate statement of its reasons or bases in support of the conclusion that the Veteran's diabetes did not require regulation of activities.  Accordingly, the Board will review the evidence of record to determine whether the weight of the evidence supports the contention that the Veteran's diabetes requires the regulation of activities.

The medical evidence contains numerous examples of medical providers encouraging the Veteran to exercise regularly.  For example, a January 2001 diabetes education note indicated that the Veteran attended a class that discussed the benefits of exercise, including the need to inform the care provider before starting a new exercise.  In June 2001, a physician indicated that he discussed the importance of exercise with the Veteran and the need for an increase in the Veteran's activity.  In August 2001, the Veteran was encouraged to increase his weekend exercise.  In December 2001, the Veteran was encouraged to increase his activity by walking in the evening.  In September 2006, the Veteran was informed that exercise could help control his blood pressure.  A February 2009 VA nutrition note indicated that the Veteran needed to concentrate on establishing regular meals and exercise to help control his diabetes.  

In September 2009, a VA examiner opined that the Veteran's condition required him to regulate or restrict his activities because he "[s]topped working 2/2009 due to poorly controlled [diabetes mellitus]".  In November 2009, another VA examiner opined that the Veteran was not medically required to regulate his activities.  The examiner reached that determination after considering the results of vision testing, the Veteran's reports of hypoglycemia occurring only two to three times per week, and the fact that his condition had not previously required hospitalization.  The Veteran underwent a VA examination in October 2013, at which time the examiner opined that the Veteran's diabetes did not require the regulation of activities as part of the medical management of the disease.  

Upon review of the medical evidence of record, the Board observes that there is one medical opinion of record, the September 2009 notation of a VA examiner, that the Veteran stopped working due to poorly controlled diabetes, that at least suggests that the Veteran's diabetes requires the regulation of activities.  The Board places little probative weight on that opinion for several reasons.  The opinion appears to be based solely on the Veteran's self-report that his diabetes caused him to stop working.  A mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995); Reonal v. Brown, 5 Vet. App. 458 (1993); Elkins v. Brown, 5 Vet. App. 474 (1993).  Additionally, the opinion does not address the numerous examples of medical care providers encouraging the Veteran to increase his level of physical activity.  The Board finds that the contrary opinion of the November 2009 examiner is well-reasoned and contains citations to the pertinent medical evidence of record in support of its conclusion.  Furthermore, the Board finds that the opinion of the November 2009 examiner is supported by numerous instances of medical care providers encouraging the Veteran to increase, rather than regulate or restrict, his physical activities.  Therefore, the Board places greater weight on the medical evidence indicating that a restriction of activities is not warranted than on the September 2009 suggestion of a VA examiner that such restriction was appropriate.  In addition, the October 2013 VA examiner also concurred that the Veteran's diabetes did not require the regulation of activities as part of the medical management of the disease.

The Board acknowledges the lay contentions of the Veteran that his activities have been restricted as a result of his diabetes.  However, the most probative medical evidence of record does not support these contention that restriction of activities is required by diabetes.  Laypersons can attest to factual matters of which they had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  While the Veteran is competent to report what he perceives through his senses, such as difficulty engaging in activities, he does not have medical training or expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board assigns the Veteran's contentions little probative weight, because the weight of the evidence of record indicates that the Veteran has not been prescribed or advised to avoid strenuous occupational and recreational activities.  The Board finds that whether the management of diabetes requires the restriction of activities or the avoidance of strenuous occupational and recreational activities is a decision that is medical in nature.  The weight of the competent evidence of record shows that restriction of activities is not required due to diabetes.  Therefore, the Board finds that a rating in excess of 20 percent for diabetes is not warranted.

The Board further finds that there have been no distinct periods during the relevant time period in which the Veteran's disability was more than 20 percent disabling.  He is accordingly not entitled to receive any staged rating.  As the preponderance of the evidence is against the claim for an increased rating, the claim for an increased rating greater than 20 percent for diabetes must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Increased Rating for Peripheral Neuropathy of the Lower Extremities

The Veteran contends that he is entitled to disability ratings in excess of 20 percent for peripheral neuropathy of the lower extremities.  The Veteran is currently in receipt of a 20 percent rating for each lower extremity under Diagnostic Code 8520, which provides the rating criteria for paralysis of the sciatic nerve.  Disability ratings of 10 percent, 20 percent, and 40 percent are assigned for incomplete paralysis that is mild, moderate, or moderately severe.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Complete paralysis of the sciatic nerve is rated 80 percent and contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

Diagnostic Code 8526 provides the rating criteria for paralysis of the anterior crural (femoral) nerve.  Disability ratings of 10 percent, 20 percent, and 30 percent are assigned for incomplete paralysis that is mild, moderate, or severe.  Complete paralysis of the femoral nerve is rated 40 percent and contemplates paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526 (2013).  

The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The rating schedule does not define the terms mild, moderate, or severe as used in the diagnostic codes.  Instead, adjudicators must evaluate all of the evidence and make a decision that is equitable and just.  38 C.F.R. § 4.6 (2013).

Evidence of record shows consistent complaints of pain and numbness.  For example, an April 2001 VA medical report found diminished proprioception and vibratory sensation secondary to diabetic neuropathy, checked with monofilament wire.  Deep tendon reflexes were intact a the Achilles and patellar bilaterally.  At a June 2005 VA examination, monofilament examination of the lower extremities found significantly decreased sensation from midshin to the toes.  Strength of the lower extremities was 5/5.  A June 2009 VA medical report shows that the Veteran complained of pain of 5 out of 10 in the feet.  A September 2009 VA examination found that the Veteran complained of pain and paresthesias due to peripheral neuropathy.  Examination found diminished monofilament recognition, pain perception, and light touch perception in the distal lower extremities.  There was no motor loss.

At an October 2012 VA examination, the Veteran complained of constant pain of a moderate severity in the bilateral lower extremities, and constant numbness and burning up to the level of the knees.  The Veteran had normal muscle strength and decreased deep tendon reflexes at the knees and ankles.  Light touch testing revealed decreased sensation at the knees, thighs, ankles, lower legs, feet, and toes.  Position sense was normal.  Cold sensation was decreased, and the Veteran had decreased hair in the distal legs bilaterally.  The Veteran had no muscle atrophy.  The examiner indicated that the Veteran had a mild incomplete paralysis of the sciatic nerve and a mild incomplete paralysis of the femoral nerve.

The Board finds that the Veteran's neurological manifestations do not rise to the level of moderately severe incomplete paralysis of the sciatic nerve, as would be required for a greater rating under Diagnostic Code 8520.  The Board notes that the Veteran's complaints are primarily sensory in nature, with the Veteran experiencing pain, numbness, burning, and decreased sensation.  The Veteran's muscle strength and bulk has remained normal bilaterally.  Furthermore, the October 2012 examiner characterized the degree of the Veteran's nerve impairment as mild in severity.  Accordingly, the Board finds that the Veteran's level of impairment is not more consistent with moderately severe incomplete paralysis of the sciatic nerve, and a greater rating under Diagnostic Code 8520 is unwarranted.  

A greater rating under Diagnostic Code 8526 is similarly unavailable to the Veteran because the Board finds that the Veteran's symptoms do not rise to the level of severe incomplete paralysis of the femoral nerve, as would be required for a greater rating under Diagnostic Code 8526.  Furthermore, a separate rating of the Veteran's symptomatology under Diagnostic Code 8526 is inappropriate because a separate additional rating would compensate the Veteran twice for the same symptomatology.  The Veteran's pain, numbness, and decreased sensation are already compensated with the 20 percent disability ratings under Diagnostic Code 8520.  Therefore, an additional disability rating for these same symptoms under Diagnostic Code 8526 would result in pyramiding, which is contrary to the provisions of 38 C.F.R. § 4.14 (2013).

The Board further finds that there have been no distinct periods during the relevant time period in which the Veteran's peripheral neuropathy of the bilateral lower extremities was more than 20 percent disabling.  Therefore, the Veteran is not entitled to receive a staged rating.  As the preponderance of the evidence is against the claim for an increased rating, the claims for ratings greater than 20 percent must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for PTSD

The Veteran contends that he is entitled to a rating in excess of 30 percent for PTSD prior to September 6, 2012, and in excess of 50 percent as of September 6, 2012.  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is assigned for occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013).  The specified factors for each rating are examples, rather than requirements, for that particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran.  The GAF is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130 (2013).  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  Scores ranging from 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  American Psychiatric Association,  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130 (2013).

The Board now turns to an evaluation of the most relevant medical evidence.  In August 2001, the Veteran complained of feelings of depression, and indicated that he was having difficulty with his wife and step-children.  The Veteran complained of an impaired sleep pattern and difficulty getting out of bed in the morning.  The Veteran had neglected his personal hygiene and had a poor appetite, but he had not lost weight.  The Veteran had lost interest in activities that he used to enjoy, had poor motivation, and had difficulty with concentration and memory.  The Veteran had no suicidal ideation or hallucinations.  The Veteran had been married to his current spouse for eight years.  The Veteran engaged in church-related social activities and watched television.  The Veteran was dressed casually and showed good eye contact.  The Veteran was a poor historian but was oriented to time, place, and person.  The Veteran's thoughts were logical, coherent, and relevant with no looseness of associations, delusions, or hallucinations.  The Veteran's affect was appropriate and his mood was depressed.  The Veteran denied suicidal or homicidal ideation.  The Veteran's memory was impaired for recent events, insight was fair, and judgment was fair.  The VA clinician assigned a GAF score of 51.

In October 2001, the Veteran reported that he had been married for 12 years and had three step-children.  The Veteran reported that there was strain in his marriage.  The Veteran was neatly dressed and groomed.  He was alert, cooperative, and oriented.  The Veteran's mood was dysphoric and his affect was somewhat constricted.  There was no evidence of hallucinations, delusions, looseness of associations, suicidal ideation, or homicidal ideation.

At a November 2001 VA examination, the Veteran reported that he had been married for 13 years, but the Veteran felt that entering into marriage was a poor decision, with the relationship struggling to maintain itself.  The Veteran had a son with whom he maintained minimal contact.  The Veteran indicated that at some point in the past, he had threatened to use a gun on himself.  The Veteran was well-groomed, cooperative, alert, and oriented.  The Veteran's mood was depressed with a constricted affect.  The Veteran's language was tangential and circumstantial, and he had to be redirected back to questions.  The Veteran had no hallucinations, suicidal ideation, homicidal ideation, delusions, or paranoia.  The Veteran's insight and judgment were good, his memory was intact, and his concentration was poor.  The VA examiner assigned a GAF score of 50.

In May 2004 and October 2004, the Veteran reported similar symptoms.  He felt very depressed, had no energy, had poor motivation, and had no interest in activities and work.  The Veteran slept poorly.  The Veteran reported that he was isolated and withdrawn.  The Veteran spent his free time doing household chores and watching television.  The Veteran was alert, oriented, logical, and coherent.  The Veteran had no looseness of associations, delusions, or hallucinations.  The Veteran's affect was constricted, and his mood was anxious and depressed.  The Veteran had no suicidal or homicidal ideation.  The Veteran's memory, insight, and judgment were fair.  The clinician assigned the Veteran with a GAF score of 42.  

In January 2005, March 2005, and June 2005, the Veteran reported similar symptoms.  He was "doing poorly" and indicated that the severity of his depression was great.  The Veteran's motivation was poor, and he had little interest in activities or work.  The Veteran felt tired, had no energy, and had frequent crying spells.  The Veteran slept poorly, and he reported that his sleep was restless and interrupted.  The Veteran reported having intrusive thoughts and difficulty with interpersonal relations.  The Veteran was isolated and withdrawn, and he reported that he was not getting along well with his wife.  The Veteran worked for his local municipality, and he stayed busy with household maintenance and repairs.  The Veteran was alert and oriented to time, place, and person.  The Veteran was logical and coherent with no looseness of associations, delusions, or hallucinations.  The Veteran's affect was constricted and his mood was anxious and depressed.  The Veteran had no suicidal or homicidal ideation.  The Veteran's memory was impaired, insight was fair, and judgment was fair.  The VA clinician assigned a GAF score of 42.

In a June 2005 mental health program individual note, the Veteran reported that he had been having difficulties at work due to interpersonal problems.  The Veteran made good eye contact, appeared well-groomed and was a reliable, cooperative historian.  The Veteran was alert and oriented to person, place, time, and situation.  The Veteran's speech was of a normal rate and volume, and the Veteran's thought content was logical and organized.  The Veteran's mood was depressed and his affect was anxious.  The Veteran denied experiencing suicidal or homicidal ideation, and his memory was grossly intact.  The Veteran's insight, judgment, and impulse-control were good.

In August 2007, the Veteran reported that he was feeling better, calmer, and more relaxed.  The Veteran indicated that his motivation had improved some, and he denied suicidal or homicidal ideation.  In March 2008, the Veteran complained of feelings of depression, and he indicated that he felt isolated and withdrawn.  A clinician assigned the Veteran with a GAF score of 40.  In May 2008, the Veteran was treated on an emergency walk-in basis, complaining of feeling very anxious.  The Veteran indicated that he had thoughts of dying, but he denied having any suicidal intent or plan.  In August 2008, the Veteran reported having fluctuating feelings of depression, poor motivation, and limited interest in activities.  The Veteran's sleep was restless and interrupted.  The Veteran indicated that he often argued with his wife, and that he stayed isolated and withdrawn.  The Veteran had difficulty with interpersonal relations.  The Veteran's memory was impaired, his insight was fair, and his judgment was fair.  

In an April 2009 application for disability benefits from the SSA, the Veteran's spouse indicated that she had known the Veteran for approximately 22 years.  She indicated that the Veteran attended church on a regular basis.  In May 2009, the Veteran reported experiencing a diminished interest in significant activities and feelings of detachment and estrangement.  The Veteran indicated that he had a restricted range of affect and a sense of a foreshortened future.  The Veteran reported experiencing sleep difficulties, irritability, angry outbursts, concentration difficulties, hypervigilance, and an exaggerated startle reflex.  The Veteran's mood was anxious and depressed, with an affect that was constricted.  

In June 2009, the Veteran stated that he quit his job in late January 2009 because his feet were hurting too much.  The Veteran reported that his level of anxiety had increased, and that he was feeling more depressed.  The Veteran indicated that his motivation was poor, and he had little interest in activities.  The Veteran denied suicidal or homicidal ideation.  The Veteran's sleep was restless and interrupted.  The Veteran was isolated and withdrawn, and he had difficulty with interpersonal relations.  The Veteran had a tense relationship with his wife.  The Veteran was alert, oriented, logical, and coherent.  The Veteran had no looseness of associations, delusions, or hallucinations.  The Veteran's affect was constricted, and his mood was anxious and depressed.  The Veteran's memory was impaired, his insight was fair, and his judgment was fair.  

At an October 2012 VA examination, the examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran had a depressed mood, anxiety, and chronic sleep impairment.  No other symptoms were noted.  

After a thorough review of the evidence, the Board finds throughout the period on appeal, the totality of the evidence indicates that the impact of the Veteran's depression on his social and industrial functioning is most congruent with a 50 percent rating.

The Board first observes that the Veteran's overall disability picture has not met or approximated the criteria for a 100 percent rating .  A 100 percent rating is assigned for total occupational and social impairment.  While mindful that the symptoms listed in the General Rating Formula for Mental Disorders are not meant to be used as an exhaustive list, the Board observes that the Veteran has met or approximated none of the symptoms listed as demonstrative of a 100 percent rating.  While the Board acknowledges the November 2001 record that indicated that the Veteran once threatened to use a gun on himself, the Veteran has otherwise consistently denied experiencing suicidal or homicidal ideation.  Veteran has never presented a persistent danger of hurting himself or others.  The record shows no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  The Veteran never showed an intermittent inability to perform activities of daily living, disorientation to time and place, or memory loss for the names of close relatives, his own occupation, or his own name.  The Veteran has maintained a decades-long marriage with his current spouse, attends church, and has some relationship with his step-children.  Therefore, with no evidence of total occupational and social impairment, a 100 percent disability rating is not appropriate at any time.

Similarly, the Veteran's overall disability picture does not more nearly approximate the criteria for a 70 percent rating at any time.  A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  While mindful that the symptoms listed in the General Rating Formula for Mental Disorders are not meant to be used as an exhaustive list, the Board observes that the Veteran has met or approximated none of the symptoms listed as demonstrative of a 70 percent rating during this time.  The Veteran showed no suicidal ideation, obsessional rituals, impaired speech, near-continuous panic or depression affecting the ability to function, impaired impulse control, disorientation, neglect of hygiene, difficulty adapting to stressful circumstances, or an inability to establish and maintain effective relationships.  While the Veteran consistently complained of a tense relationship with his wife, that difficulty does not demonstrate an inability to maintain such relationships.  Indeed, while the evidence suggests that the relationship may be at times adversarial, the Veteran has maintained a decades-long relationship with his current spouse.  In addition, the evidence does not show deficiencies at work because the Veteran is shown to have retired after many years of work due to physical pain.  Therefore, upon review of this symptomatology, the Board finds that a 70 percent disability rating is not appropriate during this time.

Although the Veteran does not have all the symptomatology associated with the assignment of a 50 percent rating, the Board finds that the impact of PTSD on the Veteran's social and occupational functioning sufficiently approximates the degree of impairment contemplated by a 50 percent rating throughout the period on appeal.  A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity.  The Veteran has shown or approximated many of the symptoms associated with a 50 percent rating.  The Veteran's affect has been constricted.  The Veteran had disturbances of motivation and mood in the form of anxiety and depression.  The Veteran had difficulty maintaining effective social relationships, in the form of irritability with his spouse and otherwise isolative behavior.  The Board finds that the Veteran's symptomatology during this time is most consistent with a 50 percent rating during this time.  

Consideration has also been given to the Veteran's personal assertions in support of his claim.  The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as feelings of sadness associated with depression.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(2) .  However, as a layperson, without the appropriate medical training and expertise, he is not competent to provide a competent and persuasive opinion on a medical matter, especially the severity of his psychiatric disability in terms of the applicable rating criteria.  Rather, that necessarily requires appropriate medical findings regarding the extent and nature of his psychiatric disorder.

In making this determination, the Veteran's GAF score of record has been considered.  The Veteran's GAF scores have largely ranged from 40 to 51, indicative of symptoms suggesting major impairment to symptoms suggesting moderate impairment.  The Board finds that these scores remain relatively consistent throughout the period on appeal, and they are consistent with the Board's assignment of a single 50 percent disability rating throughout the period on appeal.  

The Board finds that a 50 percent rating, but not higher, is warranted for the entire rating period on appeal, but that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations 

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  The VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence does not show such an exceptional disability picture due to the diabetes, neuropathy, or PTSD such that the available schedular ratings for such disabilities are inadequate.  The rating criteria for the Veteran's diabetes, neuropathy, or PTSD reasonably describe the Veteran's disability level and symptomatology.  Higher ratings are available, but the Veteran does not meet the criteria to be assigned any higher rating.  Therefore, the Board finds that referral for consideration of an extra-schedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2013).



ORDER

Entitlement to an effective date of June 27, 2005, but not earlier, for the award of service connection for diabetic retinopathy is granted.

Entitlement to an effective date of March 13, 2001, but not earlier, for the award of service connection for peripheral neuropathy of the bilateral upper extremities is granted.

Entitlement to a rating in excess of 20 percent for diabetes is denied.

Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied.

Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied.

Entitlement to a rating of 50 percent, but not higher, prior to September 6, 2012, for PTSD is granted.

Entitlement to a rating in excess of 50 percent as of September 6, 2012, for PTSD is denied.


REMAND

With regard to the claim of entitlement to service connection for a skin disability, the Board's July 2013 Remand indicated that the Veteran should be provided a skin examination to identify the nature and etiology of any skin disability.  The July 2013 Remand specifically indicated that the examiner should be asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that any skin disability had its onset in service or is otherwise related to service or whether such a causation or relationship is unlikely (less than a 50 percent probability).  

At an October 2013 VA examination, the examiner found that the Veteran did not currently have a skin disability, so the examiner did not provide the requested opinion.  The Veteran has manifested a skin disability during the pendency of his claim, including tinea corporis.  A current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Accordingly, the Veteran should be provided with an examination addressing the nature and etiology of any skin disability, including tinea corporis, that the Veteran has manifested throughout the pendency of his claim.  

With regard to the claim of entitlement to service connection for sleep apnea, due process requires that VA notify the Veteran prior to the adjudication of the claim of any inability to obtain evidence sought, including a VA examination with medical opinion.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121 (1991); Bowling v. Principi, 15 Vet. App. 1 (2001).  

At an August 2013 sleep apnea examination, the examiner found that it was less likely than not that the sleep apnea was related to or aggravated by service-connected PTSD.  While the examiner stated that diabetes, for which the Veteran is service connected, is a risk factor for the development of sleep apnea, the examiner did not opine as to whether the Veteran's service-connected diabetes caused or aggravated sleep apnea.  Accordingly, an additional opinion should be solicited on remand that addresses the relationship, if any, between the Veteran's diabetes and sleep apnea.

With regard to the claims of entitlement to increased ratings for diabetic retinopathy and peripheral neuropathy of the upper extremities, when a claimant has filed a timely notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999);38 C.F.R. § 19.29 (2013).

In November 2013, the Veteran timely disagreed with an August 2013 rating decision that granted service connection for diabetic retinopathy with a 0 percent rating prior to May 7, 2012, and a 40 percent rating as of May 7, 2012; and granted service connection for peripheral neuropathy of the bilateral upper extremities with 0 percent ratings prior to May 7, 2012, and a 20 percent ratings as of May 7, 2012.  The Veteran disagreed with the effective date and rating, and further communication from the Veteran's representative clarified that the Veteran sought higher compensable ratings for both claimed conditions before May 7, 2012.  While a January 2014 statement of the case considered the appropriateness of the effective dates assigned to the Veteran's conditions, that statement of the case did not evaluate the Veteran's symptomatology to determine whether greater disability ratings for the Veteran's conditions were appropriate at any time.  Furthermore, the January 2014 statement of the case did not contain a summary of the applicable laws and regulations relating to claims for increased ratings for diabetic retinopathy and peripheral neuropathy of the upper extremities.  38 C.F.R. § 19.29 (2013).  Therefore, notwithstanding the January 2014 statement of the case, the Board finds that a statement of the case has essentially not been issued as to the issues of increased ratings for diabetic retinopathy and peripheral neuropathy of the upper extremities, the Board must remand the claims so that a statement of the case may be issued.

The Veteran's claim for TDIU is inextricably intertwined with the pending issues on appeal for service connection and increased ratings.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to assess the nature and etiology of any skin disability.  The examiner must review the claims file and must note that review in the report.  All pertinent clinical findings should be noted in the examination report.  The examiner should provide a rationale for any opinion given.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any skin disability manifested at any time during the pendency of the Veteran's claim, including the diagnosed tinea corporis, and regardless of whether that skin disability has currently resolved, had its onset in service or is otherwise related to service.  In making the opinion, the examiner is advised that the Veteran has reported he has had skin rashes and symptoms since service, and that he is competent to describe any such rashes or symptoms.  The examiner should also provide an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities (PTSD, diabetic retinopathy, diabetes mellitus, peripheral neuropathy of the upper and lower extremities, and erectile dysfunction).  If the Veteran is found capable of work, the examiner should state what type of work and what accommodations would be needed due to the service-connected disabilities.

2.  Forward the Veteran's claims file to the examiner who conducted the August 2013 sleep apnea examination.  If that examiner is not available, then schedule the Veteran for a VA examination with a physician of appropriate expertise.  The examiner must review the claims file and must note that review in the report.  Following a review of the Veteran's medical records, the examiner must offer the following opinions:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was caused by service-connected diabetes?

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea has been aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected diabetes?

3.  Issue a statement of the case on the issues of entitlement to increased initial ratings for diabetic retinopathy and peripheral neuropathy of the bilateral upper extremities.  Provide the Veteran with appropriate notice of his appellate rights, and allow an opportunity to perfect an appeal.  Those matters should be returned to the Board only if an appeal is perfected.

4.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


